iiLED
                                                                                            COURT    UF'
                                                                                                           APPEALS
                                                                                                 Uf1; c1 n II
                                                                                          Z I J U H 30
                                                                                                           t 9 3 30


      IN THE COURT OF APPEALS OF THE STATE OF WASHIN

                                          DIVISION II

    TIMOTHY WHITE,                                                    No. 46081 -5 -II


                                 Appellant,


         V.

                                                                 PUBLISHED OPINION
    CLARK COUNTY,




        MAXA, J. —    Timothy White appeals the trial court' s dismissal of his petition for Clark

County ( County) to show adequate cause for refusing to disclose scanned images of pre -

tabulated election ballots pursuant to a Public Records Act (PRA) 1 request. He argues that the

images were nonexempt public records subject to PRA disclosure. Article VI, section 6 of the

Washington Constitution, various sections of Title 29A RCW, and secretary of state regulations

adopted under express legislative authority make it clear that election ballots must be kept

completely secure from the time of receipt through processing and tabulation. We hold that
these provisions together constitute an " other statute" exemption to the PRA under RCW


42. 56.070( 1) and that the County did not violate the PRA by failing to disclose the pre -tabulated

ballot images.


         White also challenges the trial court' s award of $1, 500 in attorney fees to him for

prevailing on his claim that the County failed to timely respond to his PRA request. He argues


1
    Chapter 42. 56 RCW.
46081 -5 -II



that the trial court erred by failing to conduct a lodestar analysis to determine the appropriate

amount of attorney fees and to award costs. The trial court did not make findings of fact and

conclusions of law regarding the amount of attorney fees awarded, and the record is otherwise

insufficient to review the reasonableness of the trial court' s award. Therefore, we remand for the


entry of findings of fact and conclusions of law regarding the amount awarded for attorney fees. .

        Accordingly, we affirm the trial court' s order dismissing the PRA action, but remand for

entry of findings of fact and conclusions of law relating to the trial court' s award of attorney fees

to White.


                                                            FACTS


White' s PRA Request


        On November 6, 2013, White sent the County a written request for " copies of electronic

or digital image files of all pre -tabulated ballots received, cast, voted, or otherwise used in the


County' s   current    Nov. 5, 2013 General Election." Clerk' s Papers ( CP) at 27. He explained that


the request should encompass " a digital copy of each electronic or digital ballot image file

created or held by the county, and before the ballot is tabulated" and " the original metadata and

Properties     of   the electronic   or   digital files   requested."   CP at 27.


        White requested that the digital copies be in " the same electronic or digital file formats in


which they were created or received or used [ as well as] a format viewable on an up-to- date

home   computer."        CP at 28. He expressly excluded from his request any original returned paper

ballots, any return or security envelopes, hard copies of the digital images, and any images of the

signatures of individual voters.




                                                                2
46081 -5 -II




County Ballot Processing Procedures

         The County receives election ballots that have been placed in security envelopes and then

placed in return envelopes that contain the voter' s certification. Upon receipt, the ballots are

secured immediately and are accessible only for processing purposes. To process the ballots,

election staff verifies signatures and postmarks and then removes and separates the ballots from

their envelopes. The ballots then are scanned and digitally communicated to a computer running

a   software program called      Ballot Now.'      According to the County, the scanned images are

converted to a proprietary format that only Ballot Now can read and process. The Ballot Now

files are the records White requested: digital image files of pre -tabulated ballots.

         After this initial processing has taken place, beginning at 8: 00 Pm on election day, the

data from the Ballot Now program is transferred to a second computer running a software

program called "      Tally." CP at 74. This program tabulates the votes. Immediately after

tabulation, the ballots are sealed and secured.


County Response

         The County responded to White' s PRA request by email on November 12. The email

stated that the County was " unable to make the records available to you on such short notice" but

that it " anticipate[ d] that a response to all of your requests from November 6 and today will be

available on or      before   Friday,   November 22nd."       CP at 32. White responded to the County' s

email   the   same   day,   explaining that his   request   for " ` untabulated'   or ` pre -tabulated'   [   images] is




2 Ballots that have been completed in an unusual manner; such as circling the name instead of
filling in a box or filling in two boxes and crossing one off, can be " resolved" in the Ballot Now
program under rules and guidance provided by the secretary of state. CP at 73. The resolution

process allows       these ballots to be   reviewed and counted.
46081 -5 -II




critical to avoid unnecessary application of allegedly complicating statutory provisions which


only kick in   after   tabulation."      CP at 32.


          The County responded again by email the next day, stating that it "suspect[ s] the Auditor

will not be releasing copies of ballots, pre or post -tabulated, based on [ RCW 29A.60 and RCW

42. 56. 070( 2)]."   CP   at   31.    The County ended this email by telling White it would " look into it

and ...   be in touch     on or      before November 22."     CP    at   31.   This was the last communication


between the County and White on the subject. The County neither produced any responsive

records for White' s examination nor delivered an exemption log claiming application of any

laws justifying nondisclosure.

White Lawsuit


          On January 2, 2014, White filed a PRA action in the superior court, and moved for a

show cause hearing. The trial court granted the motion and held a hearing on the merits of the

action. Ultimately, the trial court denied White' s request for relief under the PRA, ruling that the

ballot images were protected from disclosure under the general statutory scheme of Title 29A

RCW. However, the trial               court awarded   White $ 1,   500 in attorney fees because the County

inappropriately failed to respond as required under the PRA.

          White appeals the trial court' s order exempting the ballot images from production and the

amount of the trial court' s attorney fee award.




                                                             rd
46081 -5 -II



                                                  ANALYSIS


A.        PRA EXEMPTION FOR ELECTION BALLOTS


          White argues that the County wrongfully failed to produce the pre -tabulated, scanned

ballot images he requested. We disagree because election ballot images are exempt from

disclosure under the PRA.3

                   General Principles


          An agency must disclose public records upon request unless those records are exempt.

RCW 42. 56. 070( 1).        A requesting party denied disclosure may move for a show cause hearing, at

which the burden of proof is on the agency to show that. its denial was proper. RCW

42. 56. 550( 1), (   3).   We review the agency' s showing of cause de novo. RCW 42. 56.550( 3).

          An agency may lawfully withhold production of records if a specific exemption applies.

Sanders     v.   State, 169 Wn.2d 827, 836, 240 P. 3d 120 ( 2010). There are three sources of PRA


exemptions. ' First, the PRA itself contains certain enumerated exemptions. RCW 42. 56.070( 6),

 210-. 480; Dep' t of Transp. v. Mendoza de Sugiyama, 182 Wn. App. 588, 596, 330 P. 3d 209

 2014).     Second, the PRA states that public records can be withheld from production if they fall

within any " other statute which exempts or prohibits disclosure of specific information or

records."        RCW 42. 56. 070( 1).   An "other statute" exemption applies only if that statute explicitly

identifies an exemption; the PRA does not allow a court to imply such an exemption.




3 The County argues that the PRA is inapplicable here because the scanned images of pre -
tabulated ballots that White requested do not exist in a producible format, and therefore it would
have to create new documents to comply with the request. We assume without deciding that the
PRA is applicable to the requested records. See generally Fisher Broad.. Seattle
                                                                         -       TV LLC v. City
of Seattle, 180 Wn.2d 515, 524, 326 P. 3d 688 ( 2014).
46081 -5 - II



Progressive Animal Welfare Soc' y                  v.   Univ. of Wash., 125 Wn.2d 243, 262, 884 P. 2d 592 ( 1994) .


PAWS II).          Third, the Washington Constitution may exempt certain records from production

because the constitution supersedes contrary statutory laws. Freedom Found. v. Gregoire, 178

Wn.2d 686, 695, 310 P. 3d 1252 ( 2013).


            However, the PRA mandates broad public disclosure. Sargent v. Seattle Police Dep' t,

179 Wn.2d 376, 385, 314 P. 3d 1093 ( 2013).                    Therefore, we must liberally construe the PRA in

favor of disclosure and narrowly construe its exemptions to assure that the public interest in full

disclosure of public information will be protected. RCW 42. 56. 030; Fisher Broad. -Seattle TV


LLC    v.   City   of Seattle, 180 Wn. 2d 515, 521, 326 P. 3d 688 ( 2014).             The agency bears the burden

of   establishing that      an exemption          to   production applies.   RCW 42. 56. 550( 1);   Sargent, 179 Wn. 2d


at 385- 86.


            2.     Other Statute Exemption


            The County argues that there are several sources of a PRA " other statute" exemption for

images of pre -tabulated ballots. However, no single provision provides a comprehensive PRA

exemption for ballot images. Instead, we hold that an " other statute" exemption derives from a

combination of article VI, section 6 of the Washington Constitution, multiple sections of Title


29A RCW, and secretary of state regulations authorized by statute.

                   a.     Article VI, Section 6


            Article VI,     section    6   of   the Washington Constitution      mandates   that "[ t] he legislature shall


provide for such method of voting as will secure to every elector absolute secrecy in preparing

and   depositing        his ballot."   The plain meaning of this provision is that the legislature must ensure

that every person' s vote —i. e.,               how the   person voted —remains     secret. See State v. Carroll, 78



                                                                   0
46081 -5 -II



Wash. 83, 85, 138 P. 306 ( 1914) ("                The object of all constitutional provisions and laws providing

for a vote by ballot is primarily to procure secrecy, and this the legislature is admonished to do in

 article   VI,   section   6].").    However, nothing in article VI, section 6 expressly provides that the

ballot itself must remain " secret" as long as the voter who cast that ballot cannot be identified.

The provision expressly guarantees secrecy for every voter, not for the voters' ballots

themselves.


           If the identity of a voter could be determined by a review of certain ballots, article VI,

section 6 would preclude production of those ballots. However, the County provided no

evidence that production of the ballot images White requested would compromise voter secrecy.

                 b.     Provisions of Title 29A RCW


           The provisions of Title 29A RCW on which the County relies generally apply to

 ballots."     Initially, White argues that Title 29A RCW is inapplicable because the digital records

he requested are not ballots, but are copies of ballots. However, RCW 29A.04. 008( 1)( c)


provides     that   as used   in Title 29A RCW, " ballot" includes a " physical or electronic record of the


choices of an       individual      voter."    Scanned images of pre -tabulated election ballots clearly qualify

as electronic records of the choices of an individual voter. Therefore, the scanned ballot images


White      requested are "     ballots"     within   the meaning     of   RCW 29A. 04. 008( 1),    and their handling is

governed by Title 29A RCW.

           Title 29A RCW is           entitled "   Elections." RCW 29A. 04. 206         states   that "[ t] he rights of



Washington voters are protected by its constitution and laws" and include the fundamental right

of " absolute       secrecy   of    the   vote."   Like article VI, section 6, this provision focuses on protecting

from disclosure how a person voted. See Moyer v. Van De Vanter, 12 Wash. 377, 382, 41 P. 60


                                                                 7
46081 -5 -II



 1895) ("[   T] he general policy of the law is that the ballot shall be a secret one, that it may not be

known for which candidate any particular voter voted in order that bribery may be prevented.")

          However, the legislature also enacted provisions regarding the secrecy and security of the

ballots themselves. RCW 29A.40. 110( 2) provides:


          All received return envelopes must be placed in secure locations from the time of
          delivery    to the county    auditor until    their   subsequent    opening.   After opening the
          return envelopes, the county canvassing board shall place all of the ballots in secure
          storage until processing. Ballots may be taken from the inner envelopes and all the
          normal procedural steps may be performed to prepare these ballots for tabulation.

 Emphasis      added.)   This statute addresses the period from when a county receives a ballot to

when a county processes that ballot.

          RCW 29A.40. 110( 2) is limited in scope because it clearly applies only before processing

takes    place.    Secretary   of state regulations   identify   two stages of "processing."    WAC 434- 250-


110. "    Initial processing" occurs when voter signatures are verified, the ballots are removed from

the   return and    secrecy    envelopes, and   the   ballots   are   inspected. WAC 434 -250 -110( 1)(   a) -( e).




These appear to be the " normal procedural steps" necessary to prepare the ballots for tabulation

referenced     in RCW 29A.40. 110( 2).       In addition, during this stage ballots are scanned into digital

voting    systems, such as      the Ballot Now    system.       WAC 434- 250- 110( 1)( f). During   " final

processing,"       these ballots are read by an optical scan voting system for the purposes of producing

returns of votes cast, but are not tabulated. WAC 434- 250- 110( 2). 4 All of these processing steps

occur before the ballots are tabulated.




4 Final processing may begin after 7: 00 AM on election day or after 7: 00 AM on the day before
election     day   under a pre -approved   security    plan.
46081 -5 -II




          The security of election ballots after they have been tabulated is addressed in RCW

29A.60. 110, which provides:


          Immediately after their tabulation, all ballots counted at a ballot counting center
          must be sealed in containers that identify the primary or election and be retained
          for   at   least sixty days      or   according to federal law,       whichever   is longer....   The

          containers may only be opened by the canvassing board as part of the canvass, to
          conduct recounts, to conduct a random check under RCW 29A.60. 170, or by order
          of the superior court in a contest or election dispute.

 Emphasis       added.)    However, this statute also is limited in scope because it clearly applies only

to ballots after they have been tabulated.

          RCW 29A.40. 110( 2) and RCW 29A.60. 110 constitute express " other statute" exemptions


to the PRA. If ballots must be kept secure, they cannot be produced to a third person under the

PRA. However, these statutes leave a " gap" in ballot security from the beginning of processing

until tabulation. There are no statutes that expressly provide that processed but untabulated
                                       5
ballots   must    be kept   secure.        And the   records   White     requested —copies   of ballot images


generated       during   processing that had        not yet   been tabulated —fall   within this gap.

                         Secretary of State Regulations

          The legislature expressly delegated to the secretary of state the authority to fill in the

statutory gaps regarding the secrecy and security of ballots. In RCW 29A.04. 611, the legislature

directed the secretary of state to make reasonable rules to effectuate any provision of Title 29A




5
    The secretary      of state   in its   amicus   brief relies   on   RCW 29A. 60. 125( 2), which provides for
secure storage of all ballots " at all times, except during duplication, inspection by the canvassing
board,    or   tabulation."   Br. of Amicus Curiae Sec' y of State at 12. The secretary of state argues
that this statute mandates security for all ballots. However, RCW 29A.60. 125 is entitled
    Damaged ballots" and clearly applies only to situations where a ballot is damaged and must be
duplicated.

                                                                   9
46081 -5 -II




RCW. More specifically, in RCW 29A. 04.611 the legislature required the secretary of state to

make rules       governing,   among many             other   things, "[ s] tandards and procedures to guarantee the


secrecy of ballots." RCW 29A. 04. 611( 34) ( emphasis                    added).




             The secretary of state' s regulations adopted pursuant to this statutory authority address

security for ballots that have been processed but have not yet been tabulated. WAC 434- 250-

110( 5) expressly provides that untabulated ballots must be kept in secure storage until final

processing. WAC 434- 261- 045. more generally provides that ballots and " ballot images" must be

maintained       in   secure storage " except        during processing." (    Emphasis   added.)   These provisions


clearly provide that uritabulated scanned ballot images must be kept secure at all times except

while the ballots are actually being processed.

             The question here is whether these secretary of state regulations can provide the basis for

a PRA exemption. In general, certain regulatory rules can be " other statutes" for purposes of

PRA exemption. In Ameriquest Mortgage Company v. Office ofAttorney General, our Supreme

Court held that a federal statute " together with the [ federal regulation] enforcing it" is an " other

statute" under        RCW 42. 56. 070( 1).       170 Wn.2d 418, 440, 241 P. 3d 1245 ( 2010).         Similarly, in

Freedom Foundation v. Department of Transportation, Division of Washington State Ferries, we

held that confidentiality protections directed by a federal statute that are implemented by a

federal      regulation amount     to   an " other statute"       exemption under   RCW 42. 56. 070( 1).   168 Wn.


App. 278, 289, 276 P. 3d 341 ( 2012).

             Here, article VI, section 6 of the Washington Constitution directed the legislature to


guarantee absolute secrecy of electors' votes. The legislature in turn recognized a fundamental

right   to   absolute   secrecy   of   the   vote,   RCW 29A. 04. 206( 2), and enacted provisions to ensure



                                                                   10
46081 -5 -II




ballot security. The legislature expressly delegated to the secretary of state the authority to make

reasonable rules    to    effectuate   any   provision of      Title 29A RCW. RCW 29A. 04. 611.               And the


legislature    required   the secretary      of state   to   make rules      governing "[ s] tandards and procedures to


guarantee     the secrecy   of   ballots." RCW 29A.04. 611( 34).                The ballot security provisions of

WAC 434- 261- 045         and   WAC 434- 250- 110( 5)           were adopted pursuant to that authority. The

secretary of state apparently determined that keeping ballots secure would help ensure their

secrecy.


         White argues that administrative regulations cannot exempt records from disclosure


under the PRA. He cites Servais v. Port ofBellingham, where our Supreme Court stated that an

agency   cannot   be   allowed    to determine      what records are exempt             from the PRA. 127 Wn.2d 820,


834, 904 P. 2d 1124 ( 1995). The             court stated     that " `[   1] eaving interpretation of the act to those at

whom   it   was aimed would        be the    most   direct    course      to its devitalization.' "   Id. (quoting Hearst

Corp. v. Hoppe, 90 Wn. 2d 123, 131, 580 P. 2d 246 ( 1978)).

         But Servais and Hoppe do not address whether regulations can qualify as " other statutes"

that can create a PRA exemption. Instead, our Supreme Court simply rejected the idea that

agencies could interpret or directly regulate the applicability of the PRA to protect records from

disclosure. Servais, 127 Wn.2d at 834- 35; Hoppe, 90 Wn.2d at 129- 30. The situation here is


different because the secretary of state did not attempt to regulate disclosure directly or interpret

the disclosure requirements of the PRA. Instead, the secretary of state implemented regulations

to ensure ballot security and secrecy during processing, pursuant to the express enabling

provisions of RCW 29A.04. 611.




                                                                 11
46081 -5 -II




         We hold that under Ameriquest and Freedom Foundation, WAC 434- 261- 045 and WAC


434- 250- 110( 5) create an " other statute" exemption to the PRA under RCW 42. 56. 070( 1) for

pre -tabulated ballot images.


         3.        Conclusion


         The legislature has enacted statutes, and the secretary of state has adopted regulations

pursuant to statutory authority, providing that ballots and ballot images must be kept secure at all

times from receipt until at least 60 days after tabulation.6 Because these provisions are

inconsistent with producing copies of ballots and ballot images to a third person under the PRA,

they constitute an express " other statute" exemption for ballots and ballot images under RCW

42. 56. 070( 1).     Accordingly, we hold that the County did not violate the PRA by refusing to

produce the images of pre -tabulated ballots that White requested under the PRA.

B.       DISREGARDING THE PRA EXEMPTION


         White argues that even if we hold that the records were exempt, the County was obligated

to produce them because nondisclosure was not necessary to protect privacy or a vital

government function. We disagree.




6 In its amicus brief, the Washington Coalition for Open Government argues that RCW
29A.60. 110 only prohibits ballot access without a court order during the 60 -day retention period,
and therefore the County was required to produce the ballot images after that 60 -day period
expired. However, we decline to address this argument because it was raised solely in an amicus
brief.Kitsap County v. Kitsap Rifle & Revolver Club, 184 Wn. App. 252, 303, 337 P. 3d 328
 2014), petition for review filed, No. 91056- 1 ( Wash. Dec. 2, 2014).


7 White argues that we should consider the persuasive value of two 2011 cases from other
jurisdictions: Marks       v.   Koch, 284 P. 3d 118, 123 ( Colo. 2011); Price v. Town ofFairlee, 190 Vt.
66,. 26 A. 3d 26, 31 ( 2011).       Because the facts and the law governing ballot access in those cases
are not similar to the facts and law here, we do not look to those cases for guidance.

                                                       12
46081 -5 - II



               E] ven records that are otherwise exempt may be inspected or copied if a court finds

that the exemption of such records is clearly unnecessary to protect any individual' s right of

privacy   or    any   vital governmental   function.' "   Resident Action Council v. Seattle Hous. Auth.,


177 Wn.2d 417, 433, 327 P. 3d 600 ( 2013) ( quoting RCW 42. 56. 210( 2)).           Such a finding operates

to override a categorical PRA exemption, requiring the agency to produce the records. Resident

Action Council, 177 Wn.2d at 434.


          Here, the constitutional provisions, statutes, and regulations upon which the County

claims an exemption protect both the secrecy of persons' votes and the security of election

ballots. As discussed above, article VI, section 6 the Washington Constitution recognizes a right


to the secrecy of the vote. Title 29A RCW, WAC 434- 261- 045, and WAC 434- 250- 110( 5) set

procedures and requirements that protect this right and to keep ballots secure. Preserving the

integrity and secrecy of votes and the security of election ballots clearly is a vital government

function.


          Accordingly, we reject White' s argument that.the PRA exemption for scanned images of

pre -tabulated ballots should be disregarded in this case.


C.        ATTORNEY FEES


          1.     Trial Court Attorney Fees Award

          White claims that the trial court erred by awarding him attorney fees without conducting

a lodestar analysis or awarding him his costs. We agree.

          RCW 42. 56. 550( 4) requires a trial court to award attorney fees to a petitioner who

prevails in a PRA action:




                                                          13
46081 -5 -II




            Any person who prevails against an agency in any action in the courts seeking the
            right to inspect or copy any public record or the right to receive a response to a
            public record request within a reasonable amount of time shall be awarded all
            costs, including reasonable attorney fees, incurred in connection with such legal
            action.




 Emphasis         added.)    When awarding attorney fees to a prevailing PRA petitioner, a trial court

generally     should use      the lodestar   method —    multiplying a reasonable number of hours worked on

the case     by   a reasonable      hourly fee — to   calculate the award amount. Sanders, 169 Wn.2d at 869.


A trial court awarding attorney fees in this manner may adjust the resulting amount upward or

downward. Id.


            We review a trial court' s award of attorney fees for an abuse of discretion. Cook v.

Brateng,      180 Wn.       App.    368, 375, 321 P. 3d 1255 ( 2014) A trial court abuses its discretion


regarding the amount of attorney fees when its decision is manifestly unreasonable, based on

untenable grounds, or made for untenable reasons. Id.


            For any attorney fees award, the trial court must articulate the grounds for the award,

making a record sufficient to permit meaningful review. See Mahler v. Szucs, 135 Wn.2d 398,

435, 957 P. 2d 632 ( 1998);           Berryman v. Metcalf, 177 Wn. App. 644, 659, 312 P. 3d 745 ( 2013),

review      denied sub      nom.,   Berryman   v.   Farmers Ins. Co., 179 Wn. 2d 1026 ( 2014).   This generally

means that the trial court " must supply findings of fact and conclusions of law sufficient to

permit a reviewing court to determine why the trial court awarded the amount in question."

SentinalC3, Inc.       v.   Hunt, 181 Wn.2d 127, 144, 331 P. 3d 40 ( 2014); see also Mahler, 135 Wn.2d


at   435.    If the trial court does not make findings of fact and conclusions of law supporting the

attorney fees award, the preferred remedy is to remand to the trial court for entry of proper

findings and conclusions. Berryman, 177 Wn. App. at 659.


                                                             14
46081 -5 - II




         The trial court here awarded White partial attorney fees because he prevailed on his claim

that the County had violated PRA procedures by failing to fully respond to his request. In its

ruling, the trial court explained only that

         Plaintiff is the prevailing party only on the issue of Clark County' s failure to fully
         comply with its PRA response requirements. The court grants plaintiff reasonable
         attorney fees in the amount of $1, 500 as prevailing party on this issue.

CP at 124. The trial court did not provide any findings of fact or conclusions of law regarding

the amount of the attorney fees award. It did not conduct a lodestar analysis on the record or

otherwise articulate          how it   arrived at   the $   1, 500 figure. And it also appears that the trial court


did not award any amount for White' s costs other than attorney fees.

         We hold that the record is insufficient to permit meaningful review of the trial court' s


analysis. Therefore, we remand for entry of findings of fact and conclusions of law related to the

amount of attorney fees awarded, and for an award of appropriate costs.

         2.         Attorney Fees on Appeal

         White requests attorney fees on appeal. RCW 42. 56. 550( 4) entitles a PRA petitioner who

prevails on appeal to an award for costs and attorney fees incurred. PAWS II, 125 Wn.2d at 271.

         A petitioner prevails in a PRA action when the court determines that the agency

wrongfully failed to disclose the requested records or otherwise violated the PRA. Spokane

Research &          Def. Fund v. City     of Spokane, 155 Wn.2d 89, 103, 117 P. 3d 1117 ( 2005); Haines-


Marchel       v.   Dep' t   of Corr., 183 Wn.       App.    655, 674, 334 P. 3d 99 ( 2014); see also Citizens For


Fair Share         v.   Dep' t of Corr., 117   Wn.    App.    411, 437, 72 P. 3d 206 ( 2003).   We hold that the


County was not required to produce the ballot images responsive to White' s request, but that the

trial court erred by failing to properly support its award for attorney fees below. Therefore,


                                                                  15
46081 -5 -II




White prevailed only on a relatively minor related issue, and we do not award attorney fees to

him on appeal.$


         We affirm the trial court' s order dismissing White' s PRA action, but remand for entry of

findings of fact and conclusions of law relating to the .trial court' s award of attorney fees to

White.




We concur:




 WC      SWICK, P. J.




 LE , J.




8 White asks us to impose per diem penalties against the County. However, because we hold that
the County did not violate the PRA by not producing the requested ballot images, White is not
entitled to a PRA penalty.

                                                   16